COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Willis and Fitzpatrick
Argued at Alexandria, Virginia


CURTIS LEON BELL
                                              OPINION BY
v.           Record No. 2356-95-4     CHIEF JUDGE NORMAN K. MOON
                                          FEBRUARY 18, 1997
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                       William L. Winston, Judge
             Denman A. Rucker (Rucker & Rucker, on brief),
             for appellant.

             Marla Graff Decker, Assistant Attorney
             General (James S. Gilmore, III, Attorney
             General; Kimberley A. Whittle, Assistant
             Attorney General, on brief), for appellee.



     Curtis Leon Bell appeals his conviction of distribution of

cocaine and distribution of cocaine within one thousand feet of a

school property.    Bell raises two questions on appeal: did the

trial court err (1) in admitting into evidence oral statements by

Bell, lab reports, and a map, all of which had not been disclosed

to Bell's trial counsel pursuant to a discovery order; and (2) in

denying his request for a mistrial based upon the failure of the

Commonwealth to disclose the identity of a confidential

informant.    Because the Commonwealth had disclosed the

information to earlier counsel, and because the Commonwealth has

no duty to redisclose information every time counsel changes, we

affirm.

     Bell and the Commonwealth offered conflicting versions of

the facts.    Undercover officer King testified that on May 18,
1993, he and a confidential informant rode together to Culpeper

Street, a known open-air drug market, with the intent to purchase

cocaine.   Upon their arrival, King testified that the

confidential informant pointed out Bell and another man standing

in a group as likely drug dealers.     The confidential informant

then exited the vehicle.   King stated that he watched the

informant walk down the street and that the informant never met

with Bell.   Instead, Bell broke away from the group and

approached King's car.   At the car, Bell inquired about how much

money King had with him.   King replied that he had $150 and

testified that Bell then sold him $150 worth of cocaine.     King

and Bell then exchanged pager numbers in order that King could

contact Bell to make future purchases.
     King testified that immediately following the transaction he

reported what had taken place to Lt. Medairos, a fellow officer

who had been involved with the operation but who did not observe

the transaction.   Subsequently, Medairos prepared a police report

indicating that the informant had made contact with Bell and had

been involved in bringing Bell to King's car.    However, at trial,

Medairos testified that although it was the original plan for the

informant to introduce King to Bell, "actually . . . Mr. Bell

walked right over to Mr. King."

     King testified that on May 25, 1993, he again met with Bell

and purchased $300 worth of cocaine from him.    King testified

that he was alone when he met with Bell.    Detective Fernandez,

who was also involved with the operation on May 25, testified

                               - 2 -
that he did not see the informant with King on the day of the

transaction.

        Bell testified that on both May 18 and May 25, the informant

was with King.    Bell stated that on May 18, 1993, the informant

went to Bell's home and at the informant's request Bell went out

to acquire some cocaine for the informant's boss.    Bell said that

he returned with cocaine and delivered it to the informant who

went outside and got into King's car.    Bell stated that a few

minutes later he proceeded to King's car and informed King that

the informant had the cocaine.
        Bell testified that on May 25, he was again contacted by the

informant who "begged" Bell to supply additional cocaine for the

informant's boss.    Bell stated that he met with the informant and

King and that at their urging he acquired an additional $300

worth of cocaine, which he gave to the informant.

        Bell was indicted on August 16, 1993 on two counts of

distribution of cocaine and one count of distribution of cocaine

within one thousand feet of a school zone.    Stephen Crum was

appointed to represent Bell in a number of cases, including this

case.    Prior to proceeding in any of the trials, Bell discharged

Mr. Crum and retained Clarence Stanback.    Mr. Stanback

represented Bell in several trials, but was replaced in February,

1995 by counsel who represented Bell on trial of the charges now

on appeal.

        During trial, Bell's counsel moved for a mistrial arguing

that he had only learned of the involvement of the informant the

                                 - 3 -
day before trial and it had been incumbent upon the Commonwealth,

given the extensive involvement of the informant, to reveal to

present counsel the identity of the informant.   A hearing on the

extent of the informant's involvement was conducted during trial,

in the absence of the jury.    During this hearing, Bell's first

attorney, Mr. Crum, testified that he had been granted open

discovery and that while reviewing the prosecutor's files, he had

discovered and taken notes on a police report which indicated the

informant had significant involvement in the cocaine

transactions.   Mr. Crum testified that he turned his notes over

to Mr. Stanback when Mr. Crum was replaced as counsel by Mr.

Stanback.   Bell's present counsel stated that he had been

notified by Mr. Stanback the day before trial that Mr. Stanback

had found Mr. Crum's notes regarding a police report detailing

the informant's involvement.    These notes were delivered to

Bell's counsel the day before trial.    At the conclusion of the

hearing the trial court found that there had not been sufficient

involvement of the informant to require disclosure of the

informant's identity and accordingly, the trial court denied

Bell's motion for a mistrial.
     Bell also objected to the introduction into evidence of

conversations between Bell and King, certificates of analysis,

and a map of the area of the second transaction.   Counsel argued

that the items should have been excluded because they had not

been provided to Bell's present counsel prior to trial.   The

Commonwealth argued the items should be admitted because they had

                                - 4 -
been provided to one of Bell's two prior attorneys.     The trial

court admitted the items into evidence.

                         Admission of Evidence

     Bell contends that the Commonwealth violated its discovery

obligation by failing to provide Bell's present counsel with

copies of laboratory reports, of Bell's statements to King, and

of a map.   Bell's first and second attorneys were each provided

these materials during discovery.    Bell's first attorney had

open-file discovery and accordingly had direct access to all of

the Commonwealth's information.    Bell's second attorney had

written discovery which the record indicates the Commonwealth

complied with, again making available to Bell's counsel the

requisite information.
     "When an accused is represented by counsel, the requirements

of Rule 3A:11 . . . are satisfied when defense counsel is

afforded the opportunity to inspect the Commonwealth's evidence."

 Pope v. Commonwealth, 234 Va. 114, 120, 360 S.E.2d 352, 356

(1987), cert. denied, 485 U.S. 1015 (1988).      The record supports

the trial court's conclusion that the Commonwealth complied with

the discovery order by exhibiting the items of evidence to Bell's

first two attorneys.   We find nothing in the law of Virginia

which would require the Commonwealth, under the facts and

circumstances of this case, having once disclosed the information

to Bell's original attorneys, to yet again provide this same

information to Bell's latest attorney.    Accordingly, the trial

court committed no error in admitting the evidence.

                                 - 5 -
                      Confidential Informant

     In the midst of trial Bell's counsel asked the trial court

to declare a mistrial on the basis that the Commonwealth had

failed to disclose the identity of a confidential informant Bell

claimed had extensively participated in the purchases made on May

18 and May 25.   The record proves that the Commonwealth disclosed

to Bell's prior counsel the involvement of the informant.   For

the same reasons stated above, the Commonwealth had no duty to

redisclose the same information to new counsel. Further, the

record indicates that Bell himself knew the informant, although

he was unaware of the informant's status as an informant.

Accordingly, Bell's motion for a mistrial was without merit.
                                                   Affirmed.




                               - 6 -